DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           PATRICK LANGEL,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D19-2198

                              [July 1, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562016CF000799A.

  Paul Morris of Law Offices of Paul Morris, P.A., Miami, and Robert J.
Watson of Robert J. Watson, P.A., Stuart, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

KUNTZ, J.

    Patrick Langel was convicted and sentenced for manslaughter with a
firearm and driving under the influence. He argues the circuit court erred
when it concluded before trial that he did not unequivocally invoke his
right to remain silent or right to counsel. We hold that he unequivocally
invoked his right to counsel, reverse the circuit court’s conviction and
sentence on the manslaughter charge, and remand for a new trial on that
charge.

                              Background

  On appeal, Langel challenges only the court’s partial denial of his
motion to suppress. We limit our discussion of the facts to that issue.

   Before trial, Langel moved to suppress his post-arrest interview by a
sergeant and a detective. The record on appeal includes a transcript and
a video of the interview.
   Langel was handcuffed for four hours before the interview. When the
interview did begin, the sergeant read Langel his Miranda rights, and
Langel said he understood those rights. The sergeant asked Langel
questions about the evening and Langel responded. At one point in the
interview, when asked for his side of the story, Langel said, “I don’t know
mine and I have the right to have representation.” The sergeant and the
detective both responded, “Yes, you do.” Langel then said, “And that’s all
I’m saying.”

   Later during the interview, Langel said, “[I]t’s over, it’s done,” and
denied knowing what the officers were talking about. The questions
continued, and Langel demanded a lawyer, stating, “I want a lawyer right
now because you guys are confusing me. . . . I said that [ ] how many
times?”

   The court granted the motion to suppress, in part, suppressing all
statements after Langel stated, “[I]t’s over, it’s done,” and “I want a lawyer
right now.”

                                  Analysis

   The Supreme Court’s opinion in Miranda v. Arizona, 384 U.S. 436
(1966), established four warnings that are required before questioning
when a person has been “taken into custody or otherwise deprived of his
freedom of action in any significant way.” Morris v. State, 212 So. 3d 383,
384–85 (Fla. 4th DCA 2017) (en banc) (quoting Stansbury v. California, 511
U.S. 318, 322 (1994)).

   Here, Langel was advised of his Miranda rights and initially chose to
continue the interview. But, at some point, he changed his mind and
invoked his right to counsel. The question becomes when exactly this
occurred.

   It is uncontested that all questioning needed to stop if Langel
unequivocally invoked a Miranda right. A reviewing court must consider
the totality of the circumstances in determining whether a suspect’s
statement unequivocally invoked a Miranda right. See Eversole v. State,
278 So. 3d 227, 229 (Fla. 1st DCA 2019) (citing Deviney v. State, 112 So.
3d 57, 72 (Fla. 2013)).

    An invocation of a Miranda right “is unambiguous if a reasonable police
officer under the circumstances would understand that the suspect is
invoking the right.” Braddy v. State, 111 So. 3d 810, 830 (Fla. 2012)
(quoting Womack v. State, 42 So. 3d 878, 883 (Fla. 4th DCA 2010)). “Police

                                      2
are not required to stop a custodial interrogation when a suspect, who has
waived his Miranda rights, makes an equivocal or ambiguous request for
counsel.” Collins v. State, 4 So. 3d 1249, 1250 (Fla. 4th DCA 2009) (citing
State v. Owen, 696 So. 2d 715, 717–18 (Fla. 1997)). But “once a suspect
unequivocally invokes the right to counsel, all interrogation must cease.”
McKenzie v. State, 125 So. 3d 906, 909 (Fla. 4th DCA 2013) (citing
Miranda, 384 U.S. at 473–74).

    Here, we find that Langel unequivocally invoked his Miranda right when
in response to a question about his side of the story, he said, “I don’t know
mine and I have the right to have representation.” 1 In response to that
statement, the sergeant and detective acknowledged his right. Then
Langel said, “[T]hat’s all I’m saying.”

   A reasonable officer would have understood these statements to mean
that Langel did not wish to keep speaking without an attorney present.
See Braddy, 111 So. 3d at 830. And, at that point, Miranda required the
interview to stop. 2

                                Conclusion

   Langel unequivocally invoked his right to counsel. As a result, we
reverse the circuit court’s conviction and sentence on the manslaughter
charge and remand for a new trial on that charge.

    Reversed and remanded.

LEVINE, C.J., and DAMOORGIAN, J., concur.

                            *        *         *

    Not final until disposition of timely filed motion for rehearing.




1 For clarity on remand, this statement is found on page 386 of the record on
appeal and at approximately 13 minutes and 20 seconds on the video admitted
into evidence as State’s Exhibit 118.
2After a thorough review of the record, we conclude that the error was not
harmless. See State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986).

                                     3